Citation Nr: 1742050	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-34 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a November 2011 Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In December 2014, the Veteran declined the opportunity of a new hearing. he responded that he did not wish to appear for another hearing.  

The Veteran's claim for entitlement to TDIU was denied by the Board in a March 2015 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2015 Joint Motion for Remand (JMR) the Court vacated the March 2015 Board decision and remanded the appeal to the Board for compliance with the JMR.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board denied the Veteran's claim for entitlement to TDIU in March 2015.  The Veteran appealed this decision to the Court and in a November 2015 JMR the Board was ordered to obtain any outstanding employment records from the Veteran's employer Exxon Mobile.  In response to the November 2015 JMR the Veteran's attorney submitted the outstanding records noting the Veteran's employer was actually named Sea River Maritime rather than Exxon Mobile and that the Veteran waived any rights he may have for VA to make further attempts to obtain the records.  See May 2017 Attorney Correspondence.  As such, the Board finds the November 2015 JMR instructions have been satisfied. 

However, the Veteran's claim must be remanded for additional development.  The Veteran was most recently provided with a July 2012 VA examination for his sole service-connected disability of posttraumatic stress disorder (PTSD).  The examiner noted diagnoses of PTSD, depressive disorder not otherwise specified, and dementia of the Alzheimer's type.  The examiner stated he could not state without speculation the relationship between the three diagnoses.  The examiner found the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress and that the Veteran's occupational impairment was attributable to his PTSD alone.  The Veteran noted he had to retire from his work as a boat captain because he had several accidents and memory loss.  The examiner concluded that the Veteran's PTSD symptoms did not preclude him from obtaining employment and that his dementia was a structural brain abnormality which was not associated with PTSD.   

The Board finds the July 2012 opinion to be inadequate.  The examiner did not provide a rationale for his conclusion that the Veteran's PTSD symptoms did not preclude him from obtaining employment.  Moreover, the examiner did not address a May 2017 private psychiatric examination which cited studies noting a link between dementia and PTSD in Veterans.  Additionally, the examiner seemingly attributed the Veteran's memory loss to dementia but failed to address February 2005 correspondence from the Veteran's private physician indicating his memory loss could be the result of carbon monoxide poisoning or exposure to petroleum products, which occurred over the course of his employment.  As such, a new VA examination must be obtained which addresses whether the Veteran has memory loss which is associated with dementia and if so whether that dementia is etiologically related to his PTSD.  

The Veteran's attorney submitted a May 2017 private psychiatric examination which indicated the Veteran was unemployable due to his service-connected PTSD.  However, the Board finds this opinion alone insufficient to adjudicate the Veteran's claim at this time as it did not adequately address the entirety of the evidence in the claims file to include December 2006, July 2006, May 2008, and December 2008 treatment records from the Veteran's private neurologist indicating the Veteran only had self-reported memory loss and did not have any mental deficits.  

The Veteran's claims file contains what appears to be a March 2009 Vocational Rehabilitation assessment which notes it is comprised of 12 pages.  However, the Veteran's claims file only contains page 11.  As such, on remand the entirety of the March 2009 assessment must be obtained and associated with the Veteran's claims file.  

Moreover, the Veteran appears to continue to receive VA treatment.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the Veteran's claim must be remanded in order to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  Obtain the entirety of the March 2009 Vocational Rehabilitation assessment and associate it with the Veteran's claims file.  

3.  After completing the above schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.

Following the examination and review of the record the examiner must address the following:

a.)  Did the Veteran have dementia at any point during the course of the appeal (April 2008 to the present)?

The examiner should consider and discuss as necessary a December 2008 private neurology treatment record noting the Veteran had PTSD and depression that could cause pseudo-dementia.  

b.)  If the answer to a.) is yes, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's dementia is caused by his service-connected PTSD?

The examiner should consider and discuss as necessary the May 2017 private psychiatric evaluation and associated literature referencing a link between PTSD and dementia.  

c.)  If the answer to b.) is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's dementia is aggravated by his service-connected PTSD?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

d.)  Does the Veteran have memory loss which is etiologically related to his dementia and/or service-connected PTSD?

The examiner should consider and discuss as necessary the following:

i.  A February 2005 letter from the Veteran's private treatment provider noting the Veteran had significant memory loss for his age, which may be the result of carbon monoxide poising or exposure to petroleum products; 

ii.  December 2006, July 2006, May 2008, and December 2008 private neurology records noting the Veteran had self-reported memory loss and that he functioned normally without deficits; and

iii.  The Veteran's repeated statements to his medical treatment providers reporting memory loss.  

e.)  The examiner must also make a specific finding as to the functional impact of the Veteran's service-connected PTSD and all associated symptoms.  

4.  Following the completion of the above development, if it is determined that the Veteran is unemployable as a result of his service-connected disability, this matter should be referred to the VA Director, Compensation Service, for initial consideration.

5.  The RO should then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


